Opinion by
Mr. Justice Green:
We see no reason for sustaining any of the assignments of error in this case except the fifth and sixth. Damages were assessed by the viewers in favor of certain landowners, and they further reported that in their opinion the damages ought to be paid by the petitioners. The final order of the court was simply that the report of the reviewers be set aside and the report of the viewers be confirmed. No provision was made for the payment of the damages.
This is in direct contradiction of the terms of the act of February 24, 1845, § 4, and of the express decisions of this court. Re Road, 84 Pa. 126; Re Road, 87 Pa. 356.
In point of fact the damages were not paid or tendered to the parties or paid into court, before the confirmation was entered nor before the order to open ivas issued. On the record, therefore, the status of the parties entitled to damages was that a final order of confirmation was made without the payment of the damages or any provision for their payment. The subsequent petition cannot operate to validate the order and we are under the necessity of reversing it.
The final order of the Court of Quarter Sessions is reversed and set aside, and it is ordered that the record be remitted for further proceedings in that court.